Order denying motion to strike matter from the complaint, or, in the alternative, to make the complaint more definite and certain, reversed on the law, without costs, ana motion granted to the extent of requiring the plaintiff to make the complaint more definite and certain with respect to paragraphs “ nineteenth ” and “ twenty-fifth ” by pleading ultimate facts indicating the manner in which it will be claimed that Teed obtained possession of the checks, Teed’s lack cf authority in connection therewith, and the notice or knowledge of the bank of that lack of authority, or such circumstances as should have caused the defendant to make an investigation. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.